NO. 12-18-00358-CR

                               IN THE COURT OF APPEALS

                  TWELFTH COURT OF APPEALS DISTRICT

                                             TYLER, TEXAS

 RONALD EUGENE HILL,                                    §       APPEAL FROM THE 145TH
 APPELLANT

 V.                                                     §       JUDICIAL DISTRICT COURT

 THE STATE OF TEXAS,
 APPELLEE                                               §       NACOGDOCHES COUNTY, TEXAS

                                        MEMORANDUM OPINION
                                            PER CURIAM
       Ronald Eugene Hill appeals his conviction for driving while intoxicated. Appellant’s
counsel filed a brief in compliance with Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L.
Ed. 2d 493 (1967), and Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969). We affirm.


                                               BACKGROUND
       Appellant was charged by indictment with driving while intoxicated with two previous
convictions. 1 The State alleged that Appellant previously had been convicted of two felonies,
elevating his punishment range to imprisonment for twenty five years to ninety nine years or life. 2
Appellant informed the court that he wished to plead “guilty” to the charged offense and have the
trial court assess punishment. After properly admonishing Appellant of his rights and questioning
whether his plea was freely and voluntarily made, the trial court accepted Appellant’s plea of
“guilty” to the indictment and pleas of “true” to the enhancement allegations. The trial court
ordered the preparation of a presentence investigation for a later sentencing hearing.



       1
           See TEX. PENAL CODE ANN. §§ 49.04(a); 49.09(b)(2) (West Supp. 2019).
       2
           See id. § 12.42(d) (West 2019).
         At the sentencing hearing, the trial court took judicial notice of the presentence
investigation, and heard the sworn testimony of several witnesses from both the State and
Appellant. At the conclusion of the hearing, the trial court sentenced Appellant to imprisonment
for thirty three years. This appeal followed.


                              ANALYSIS PURSUANT TO ANDERS V. CALIFORNIA
         Appellant’s counsel filed a brief in compliance with Anders v. California and Gainous v.
State. Appellant’s counsel relates that he reviewed the record and found no arguable, nonfrivolous
issues for our review. In compliance with High v. State, 573 S.W.2d 807, 812 (Tex. Crim. App.
[Panel Op.] 1978), Appellant’s brief contains a professional evaluation of the record demonstrating
why there are no arguable grounds to be advanced. 3
         Thereafter, Appellant filed a pro se brief in which he contends that (1) he received
ineffective assistance of counsel, (2) his guilty plea was involuntary, and (3) he has not received
the entire appellate record. 4 See Bledsoe v. State, 178 S.W.3d 824, 826–27 (Tex. Crim. App.
2005).


                                                    CONCLUSION
         As required by Anders and Stafford v. State, 813 S.W.2d 503, 511 (Tex. Crim. App. 1991),
Appellant’s counsel moved for leave to withdraw. See also In re Schulman, 252 S.W.3d 403, 407
(Tex. Crim. App. 2008) (orig. proceeding). We carried the motion for consideration with the
merits. Having done so, we agree with Appellant’s counsel that the appeal is wholly frivolous.
Accordingly, we grant counsel’s motion for leave to withdraw and affirm the judgment of the trial
court.


         3
           In compliance with Kelly v. State, Appellant’s counsel provided Appellant with a copy of the brief, notified
Appellant of his motion to withdraw as counsel, informed Appellant of his right to file a pro se response, and took
concrete measures to facilitate Appellant’s review of the appellate record. 436 S.W.3d 313, 319 (Tex. Crim. App.
2014).
         4
            On July 22, 2019, the trial court sent this Court a letter stating that the appellate record was made available
to Appellant. Thereafter, it was discovered that Appellant was not provided a copy of the presentence investigation
considered by the trial court at Appellant’s sentencing hearing. We ordered the trial court to make a copy of the
presentence investigation available to Appellant. We received a letter from the trial court that the presentence
investigation was made available to Appellant on February 25, 2020. Appellant was given an opportunity to file a
supplemental brief after receiving the presentence investigation. The time for supplementation has expired and we
have not received a supplemental brief from Appellant. Based upon the trial court’s representation, this Court is
satisfied that Appellant has had the opportunity to review the entire appellate record.


                                                            2
         Appellant’s counsel has a duty to, within five days of the date of this opinion, send a copy
of the opinion and judgment to Appellant and advise him of his right to file a petition for
discretionary review. See TEX. R. APP. P. 48.4; In re Schulman, 252 S.W.3d at 411 n.35. Should
Appellant wish to seek review of this case by the Texas Court of Criminal Appeals, he must either
retain an attorney to file a petition for discretionary review on his behalf or he must file a pro se
petition for discretionary review. Any petition for discretionary review must be filed within thirty
days from the date of either this opinion or the date that the last timely motion for rehearing was
overruled by this court. See TEX. R. APP. P. 68.2(a). Any petition for discretionary review must
be filed with the Texas Court of Criminal Appeals. See TEX. R. APP. P. 68.3(a). Any petition for
discretionary review should comply with the requirements of Rule 68.4 of the Texas Rules of
Appellate Procedure. See In re Schulman, 252 S.W.3d at 408 n.22.
Opinion delivered April 8, 2020.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)




                                                          3
                                   COURT OF APPEALS

      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS

                                           JUDGMENT

                                             APRIL 8, 2020


                                         NO. 12-18-00358-CR


                                     RONALD EUGENE HILL,
                                           Appellant
                                              V.
                                     THE STATE OF TEXAS,
                                           Appellee


                                Appeal from the 145th District Court
                      of Nacogdoches County, Texas (Tr.Ct.No. F1622496)

                       THIS CAUSE came to be heard on the appellate record and briefs filed
herein, and the same being considered, it is the opinion of this court that there was no error in the
judgment.
                       It is therefore ORDERED, ADJUDGED and DECREED that the judgment
of the court below be in all things affirmed, and that this decision be certified to the court below
for observance.
                    By per curiam opinion.
                    Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.